[J-74-2016]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


IN RE: NOMINATION PETITION OF              :   No. 14 EAP 2016
JOHN H. MORLEY, JR. AS CANDIDATE           :
FOR THE DEMOCRATIC NOMINATION              :   Appeal from the orders of the
FOR SENATOR IN THE GENERAL                 :   Commonwealth Court dated March 18,
ASSEMBLY FROM THE FIRST                    :   2016 and March 31, 2016 at No. 102
SENATORIAL DISTRICT, OBJECTION             :   M.D. 2016
OF: GAETANO PICCRILLI; MICHAEL             :
WEISS AND KAREN GREENBERG                  :
                                           :   SUBMITTED: April 7, 2016
                                           :
APPEAL OF: JOHN H. MORLEY, JR.             :


                                      ORDER


PER CURIAM
        AND NOW, this 19th day of April, 2016, the Order of the Commonwealth Court

granting Gaetano Picrilli, Michael Weiss, and Karen Greenberg’s Petition to Set Aside

the Nomination Petition of John H. Morley, Jr. is REVERSED and the matter is

REMANDED.          The Commonwealth Court shall direct the Secretary of the

Commonwealth to reinstate the name of John H. Morley, Jr. on the ballot for April 26,

2016 Democratic nomination for Senator in the General Assembly in the First Senatorial

District.

        Opinion to follow.